EMPLOYMENT AGREEMENT




This Employment Agreement (“Agreement”), effective July 1, 2017, is entered into
by and between Parallax Health Sciences, Inc. (“the Company”), a Nevada
corporation, (the ‘Employer”), and Paul R. Arena, P.O. Box 4407, Huntington, NY
11743 (the “Employee”).




WITNESSETH:




WHEREAS, Employer is engaged in the pharmacy, diagnostics technology, behavioral
health and related businesses, including but not limited to pharmaceutical
compounding services, hardware and software development and sales for
healthcare, and information technology (the “Technologies”); and conducts
research, experimentation, development, and exploitation of related technologies
and engages in other businesses; and




WHEREAS, Employer desires to employ Employee to serve as Chief Executive Officer
and President of the Company, and Employee desires to be employed by Employer in
such capacities pursuant to the terms and conditions hereinafter set forth.




NOW THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, it is agreed as follows:




1.

EMPLOYMENT: DUTIES AND RESPONSIBILITIES




Employer hereby employs Employee as Chief Executive Officer and President of the
Company.  Subject at all times to the direction of the Board of Directors of the
Employer, Employee shall have direct responsibility over operations, sales
marketing, financial accounting and SEC reporting, operational budgeting, sales
costing analysis, billing, and auditor interfacing. Employee will also perform
other services and duties as the Board of Directors shall determine. Employee’s
permanent job sites shall be in the New York, NY and Los Angeles, CA areas.
 Employee shall serve, by mutual consent, in such other positions and offices of
the Employer and its affiliates, if selected, without any additional
compensation.  Employer agrees that as long as Employee is employed by the
Employer, Employer will use its best efforts to cause Employee to be elected as
a Director of the Employer.




Employee shall confer with the Directors, and other Officers of the Company,
regarding ideas and proposals with respect to the overall technological
direction of the Company.




2.

FULL TIME EMPLOYMENT




Employee hereby accepts employment by Employer, upon the terms and conditions
contained herein, and agrees that during the term of this Agreement the Employee
shall devote substantially all of his business time, attention, and energies to
the business of the Employer. Employee, during the term of this Agreement, will
not perform any services for any other business entity, whether such entity
conducts a business which is competitive with the business of Employer or is
engaged in any other business activity; provided, however, that nothing herein
contained shall be construed as (a) preventing Employee from investing his
personal assets in any business or businesses which do not compete directly or
indirectly with the Employer, provided such investment or investments do not
require any services on his part in the operation of the affairs of the entity
in which such investment is made and in which his participation is solely that
of an investor, (b) preventing Employee from purchasing securities in any
corporation whose securities are regularly traded, if such purchases shall not
result in his owning beneficially, at any time, more than 5% of the equity
securities of any corporation engaged in a business which is competitive,
directly or indirectly, to that of Employer, (c) preventing Employee from
engaging in any other activities, if he receives the prior written approval of
the Board of Directors of Company with respect to his engaging in such
activities. With exception to his role as Director and President of AIM Group,
Inc., Managing Director of ArenaLife, LLC and Chief Executive Officer of the
Intellectual Property Network, Inc.




3.

RECORDS




In connection with his engagement hereunder, Employee shall accurately maintain
and preserve all notes and records generated by Employer which relate to
Employer and its business and shall make all such reports, written if required,
as Employer may reasonably require.




4.

TERM




Employee’s employment hereunder shall be for three twelve month periods (the
“Initial Term”), to commence on July 1, 2017 and end thirty-six months from the
date of this Agreement.  Thereafter, the Company may elect to extend employment
to Employee for one or more additional twelve-month periods (the “Subsequent
Term”), commencing thirty-six months from the date hereof.  A twelve-month
period shall be deemed a Contract Year.  For all compensation and benefit
purposes, other than those specifically addressed herein, the Employee shall be
deemed to have been continually employed with the Employer from July 1, 2017.




(i)

The parties agree that the Employee shall raise a minimum of $5 million of
equity on terms acceptable by the Company at a minimum of $23 million pre-money
valuation within the first eighteen months from the date of this agreement or
the Employee will resign without any severance from the Company and will release
the Company from any further obligation on any unvested stock and/or stock
options that the Employee would have otherwise been entitled to earn per the
vesting schedule in Section 6(ii) and 6(iv) below.




5.

SALARY




As full compensation (“Base Salary”) for the performance of his duties on behalf
of Employer, Employee shall be compensated as follows:




(i)

Base Salary.




Employer, shall pay the Employee as follows:




a.

During the first-year of the term hereof, shall pay Employee a base salary at
the rate of Three-Hundred Fifty Thousand Dollars ($350,000) per annum, payable
semi-monthly; and




b.

During the subsequent second-year of the term, Employer agrees to pay Employee a
base salary at the rate of Four-Hundred Twenty Five Thousand Dollars ($425,000)
per annum, payable semi-monthly; and




c.

During the subsequent third-year of the term, Employer agrees to pay Employee a
base salary at the rate of Five-Hundred Fifty Thousand Dollars ($550,000) per
annum, payable semi-monthly.  




If this Agreement is renewed for a subsequent term or terms, base salary shall
be increased pursuant to; a) a minimum of Ten-Percent (10%) per year (the
“Minimum Increase”); or b) as the Board of Directors shall determine if in
excess to the Minimum Increase.  Future salary increases will be subject to
mutual agreement in accordance with job performance. Notwithstanding the
foregoing, in the event the Employer has not reached positive cash flow
breakeven from operations or has not become profitable through extraordinary
gains, (the “Trigger Event”) the base salary shall remain at the rate of
Three-Hundred Fifty Thousand Dollars ($350,000) per annum or previous year as
the case may be, payable semi-monthly until such time as the Trigger Event
transpires.




(ii)

Annual Bonus. In addition to the Base Salary, Employee will be eligible for an
annual performance bonus, to be payable upon achievement of performance goals
and objectives to be mutually agreed upon by the Employee and the Company’s
Board of Directors in advance of the relevant performance period.  The Employee
shall be entitled to twice (2x) the Base Salary in any given year subject to the
following performance criteria:




a.

Positive earnings before income, taxes, depreciation and amortization,
(“EBITDA”) in the amount of:

1.

$1,000,000 the first twelve months from the date of this agreement in any
division for the Company;

2.

$3,000,000 the second twelve months from the date of this agreement on a
consolidated basis for the Company ;

3.

$5,000,000 the second twelve months from the date of this agreement on a
consolidated basis for the Company




(iii)

Other Meritorious Adjustments. Directors may, in their sole discretion, consider
other meritorious adjustments in compensation, or a bonus, under appropriate
circumstances, including the conception of valuable or unique inventions,
processes, discoveries or improvements capable of profitable exploitation.




(iv)

Participation Bonus. Employer shall compensate Employee in the event of a
Transaction that closes while you are a member of the Board or employee or
during the twelve-month period following your removal from the Board or
termination as an employee:




a.

you will receive a flat fee equal to two and one-half percent (2.5%) of the
adjusted gross revenue (Gross Revenue After COGS) of the ED Troche Compound
Pharmacy business when our stock trades above $1.00 for a period of 90 days up
to $1,000,000.  Payable to Mr. Arena provided he continues his role as CEO of
Parallax Health Sciences, Inc. after one-year.




6.

EQUITY




(i)

Incentive Stock Options. Employee shall receive options during the Term of this
Agreement as determined by the Employer’s Board of Directors from time to time,
subject to subsections 6(ii) and (iii) below.




(ii)

Initial Stock Option Grant.  Upon execution of this Agreement, Employee shall be
granted an aggregate of 5,000,000 stock options at an exercise price of
twenty-five cents ($.25) per share (which exercise price is not less than the
closing price on the date of Board approval) for a five-year period pursuant to
the Company’s standard Stock Option Agreement, and further provided that:  




a.

1,250,000 of these stock options shall vest immediately.

b.

1,250,000 of these stock options shall vest when our stock trades above $.40 for
a period of 30 days;

c.

1,250,000 of these stock options shall vest when our stock trades above $.75 for
a period of 60 days;

d.

The remaining 1,250,000 of these stock options shall vest when our stock trades
above $1.00 for a period of 90 days;




(iii)

Change of Control.  In the event of a merger, acquisition or sale transaction by
the Employer which causes a Change of Control of the Employer (the “Control
Change”), any stock options or similar securities held beneficially by the
Employee shall automatically become fully vested.  For purposes of this Section
6, Control Change shall mean the occurrence of any of the following events:  (i)
a majority of the outstanding voting stock of Employer shall have been acquired
or beneficially owned by any person (other than Employer or a subsidiary of
Employer) or any two or more persons acting as a partnership, limited
partnership, syndicate or other group, entity or association acting in concert
for the purpose of voting, acquiring, holding, or disposing of voting stock of
Employer; or (ii) a merger or a consolidation of Employer with or into another
corporation, other than (A) a merger or consolidation with a subsidiary of
Employer, or (B) a merger or consolidation in which the holders of voting stock
of Employer immediately prior to the merger as a class hold immediately after
the merger at least a majority of all outstanding voting power of the surviving
or resulting corporation or its parent; or (iii) a statutory exchange of shares
of one or more classes or series of outstanding voting stock of Employer for
cash, securities, or other property, other than an exchange in which the holders
of voting stock of Employer immediately prior to the exchange as a class hold
immediately after the exchange at least a majority of all outstanding voting
power of the entity with which Employer stock is being exchanged; or (iv) the
sale or other disposition of all or substantially all of the assets of Employer,
in one transaction or a series of transactions, other than a sale or disposition
in which the holders of voting stock of Employer immediately prior to the sale
or disposition as a class hold immediately after the exchange at least a
majority of all outstanding voting power of the entity to which the assets of
Employer are being sold.




(iv)

Stock Compensation.

The Company agrees to cause the issuance of 10,000,000 shares of restricted
Common Stock, with a vesting schedule as follows:




a.

25% vests immediately upon execution of employment agreement;

b.

25% vests after one-year;

c.

25% vests after two-years;

d.

25% vests when company becomes cash flow positive




(v)

10b5-1 Trading plans




a.

Trading plans are expected to be in place with vested shares if five (5) day
average shares traded are greater than 100,000 shares/day.  Executive may not
trade more than 10,000 shares/day and may not sell more than $100,000 in any
given month.




7.

BUSINESS EXPENSES




The Employer also shall reimburse the Employee for all business expenses
incurred by Employee in the performance of his duties hereunder including, but
not limited to, travel on business, attending technical and business meetings,
professional activities, and customer entertainment, such reimbursement to be
made in accordance with regular Company policy and within a reasonable period
following Employee’s presentation of the details of, and proof of, such
expenses.




8.

FRINGE BENEFITS




(i)

During the term of this Agreement, Employer shall provide to Employee, at its
sole expense, hospitalization, major medical, life insurance and other fringe
benefits on the same terms and conditions as it shall afford other senior
management employees. In addition, Employer will seek to provide key-man term
life insurance on Employee in the amount of Two-Million Dollars ($2,000,000) to
inure One-Percent (100%) to the benefit of Employer. Nothing herein shall
require Employee to obtain or maintain such coverage.




(ii)

During the term of this Agreement, Employer shall provide paid vacation, to
Employee, which accrues from the date of execution of this Agreement. The annual
paid vacation earned for each Contract Year is: (i) three (3) weeks per Contract
Year for the first three (3) Contract Years of full-time employment; (ii) four
(4) weeks per Contract Year for more than three (3) and up to seven (7) Contract
Years of full-time employment; and (iii) five (5) weeks per Contract Year for
more than seven (7) Contact Years of full-time employment.  




9.

SUBSIDIARIES




For the purposes of this Agreement all references to business products, services
and sales of Employer shall include those of Employer’s affiliates.




10.

INVENTORIES: SHOP RIGHTS




All systems, inventions, discoveries, apparatus, techniques, methods, know-how,
formulae or improvements made, developed or conceived by Employee during
Employee’s employment by Employer, whenever or wherever made, developed or
conceived, and whether or not during business hours, which constitute an
improvement, on those heretofore, now or at any during Employee’s employment,
developed, manufactured or used by Employer in connection with the manufacture,
process or marketing of any product heretofore or now or hereafter developed or
distributed by Employer, or any services to be performed by Employer or of any
product which shall or could reasonably be manufactured or developed or marketed
in the reasonable expansion of Employer’s business, shall be and continue to
remain Employer’s exclusive property, without any added compensation or any
reimbursement for expenses to Employee, and upon the conception of any and every
such invention, process, discovery or improvement and without waiting to perfect
or complete it, Employee promises and agrees that Employee will immediately
disclose it to Employer and to no one else and thenceforth will treat it as the
property and secret of Employer.




Employee will also execute any instruments requested from time to time by
Employer to vest in it complete title and ownership to such invention, discovery
or improvement and will, at the request of Employer, do such acts and execute
such instrument as Employer may require, but at Employer’s expense to obtain
Letters of Patent, trademarks or copyrights in the United States and foreign
countries, for such invention, discovery or improvement and for the purpose of
vesting title thereto in Employer, all without any reimbursement for expenses
(except as provided in Section 5 or otherwise) and without any additional
compensation of any kind to Employee.




11.

CONFIDENTIAL INFORMATION and TRADE SECRETS




(i)

All Confidential Information shall be the sole property of Employer.  Employee
will not, during the period of his employment and for a period ending two years
after termination of his employment for any reason, disclose to any person or
entity or use or otherwise exploit for Employee’s own benefit or for the benefit
of any other person or entity any Confidential Information which is disclosed to
Employee or which becomes known to Employee in the course of his employment with
Employer without the prior written consent of an officer of Employer except as
may be necessary and appropriate in the ordinary course of performing his duties
to Employer during the period of his employment with Employer. For purposes of
this Section 11(a), “Confidential Information” shall mean any data or
information belonging to Employer, other than Trade Secrets, that is of value to
Employer and is not generally known to competitors of Employer or to the public,
and is maintained confidential by Employer, including but not limited to
non-public information about Employer’s clients, executives, key contractors and
other contractors and information with respect to its products, designs,
services, strategies, pricing, processes, procedures, research, development,
inventions, improvements, purchasing, accounting, engineering and marketing
(including any discussions or negotiations with any third parties).
 Notwithstanding the foregoing, no information will be deemed to be Confidential
Information unless such information is treated by Employer as confidential and
shall not include any data or information of Employer that has been voluntarily
disclosed to the public by Employer (except where such public disclosure has
been made without the authorization of Employer), or that has been independently
developed and disclosed by others, or that otherwise enters the public domain
through lawful means.




(ii)

All Trade Secrets shall be the sole property of Employer. Employee agrees that
during his employment with Employer and after its termination, Employee will
keep in confidence and trust and will not use or disclose any Trade Secret or
anything relating to any Trade Secret, or deliver any Trade Secret, to any
person or entity outside Employer without the prior written consent of an
officer of Employer.  For purposes of this Section 11(b), “Trade Secrets” shall
mean any scientific, technical and non-technical data, information, formula,
pattern, compilation, program, device, method, technique, drawing, process,
financial data, financial plan, product plan or list of actual or potential
customers or vendors and suppliers of Employer or any portion or part thereof,
whether or not copyrightable or patentable, that is of value to Employer and is
not generally known to competitors of Employer or to the public, and whose
confidentiality is maintained, including unpatented and un-copyrighted
information relating to Employer’s products, information concerning proposed new
products or services, market feasibility studies, proposed or existing marketing
techniques or plans and customer consumption data, usage or load data, and any
other information that constitutes a trade secret, as such term as defined in
the Official Code of Nevada Annotated, in each case to the extent that Employer,
as the context requires, derives economic value, actual or potential, from such
information not being generally known to, and not being readily ascertainable by
proper means by, other persons or entities who can obtain economic value from
its disclosure or use.




12.

NON-SOLICITATION OF EMPLOYEES




During the term of Employee’s employment and for one year thereafter, Employee
will not cause or attempt to cause any employee of Employer to cease working for
Employer to retain employment with another employer that is a competitor of
Employer’s.  However, this obligation shall not affect any responsibility
Employee may have as an employee of Employer with respect to the bona fide
hiring and firing of Employer’s personnel.




13.

NON-SOLICITATION OF CUSTOMERS AND PROSPECTIVE CUSTOMERS




Employee will not, during the period of his employment and for a period ending
two years after the termination of his employment for any reason, directly or
indirectly, solicit the business of any customer for the purpose of, or with the
intention of, selling or providing to such customer any product or service in
competition with any product or service sold or provided by Employer during the
12 months immediately preceding the termination of Employee’s employment with
Employer.




14.

NON-COMPETITION




Employee agrees that during his employment with Employer, Employee will not
engage in any employment, business, or activity that is in any way competitive
with the business or proposed business of Employer, and Employee will not assist
any other person or organization in competing with Employer or in preparing to
engage in competition with the business or proposed business of Employer. The
provisions of this paragraph shall apply both during normal working hours and at
all other times including, without limitation, nights, weekends and vacation
time, while Employee is employed with Employer.




15.

TERMINATION




Employee’s employment with Employer may be terminated as follows:




(a)

Termination Without Just Cause.




(i)

Employer, in its sole discretion, may terminate Employee’s employment hereunder
for any reason without Just Cause (as defined below), at any time, by giving
written notice to Employee of such intent at least 30 days in advance of the
effective date of termination; provided, during all that 30 day notice period,
Employer, in its sole discretion, may modify, reduce or eliminate Employee’s
duties hereunder.




(ii)

If Employer terminates Employee’s employment hereunder without Just Cause
Employer shall continue to pay to Employee his then-current base salary, plus
accrued but unpaid vacation time, accrued but unpaid benefits and reimbursement
of all unpaid business expenses (in each case, as of the date of termination)
(collectively the “Continued Benefits”) for a period of the greater of (a) six
months; or (b) the remainder of the Initial Term or Subsequent Term, whichever
the case may be (the “Continuation Period”).  Employee shall be entitled to
continued participation in all medical and disability plans, to the extent such
plans are provided by Employer, at the same benefit level at which he was
participating on the date of termination of the Employee’s employment until the
expiration of the Continuation Period.




(b)

Termination With Just Cause.




(i)

Employer may immediately terminate Employee’s employment hereunder for Just
Cause (as defined below) at any time upon delivery of written notice to
Employee.




(ii)

For purposes of this Agreement, the phrase “Just Cause” means: (A) Employee’s
material fraud, gross malfeasance, gross negligence, or willful misconduct done
in bad faith, with respect to Employer’s business affairs; (B) Employee’s
refusal or repeated failure to follow Employer’s established reasonable and
lawful policies of Employer; (C) Employee’s material breach of this Agreement;
or (D) Employee’s conviction of a felony or crime involving moral turpitude.  A
termination of Employee for Just Cause based on clause (A), (B) or (C) of the
preceding sentence will take effect 30 days after Employee receives from
Employer written notice of its intent to terminate Employee’s employment and
Employer’s description of the alleged cause, unless Employee, in the good-faith
opinion of Employer, during such 30-day period, remedies the events or
circumstances constituting Just Cause.




(iii)

If Employee’s employment hereunder is terminated by Employer for Just Cause,
Employer will be required to pay to Employee only that portion of his Base
Salary, accrued vacation, and to the extent required under the terms of any
benefit plan or this Agreement, the vested portion of any benefit under such
plan, all as earned through the date of termination.




(c)

For Good Reason.




(i)

Employee may terminate employment hereunder For Good Reason (as defined below),
at any time, by giving written notice to Employer of such intent at least 30
days in advance of the effective date of termination.




(ii)

For purposes of this Agreement, the phrase “For Good Reason” means (A) any
reduction in duties, responsibility, position or compensation; (B) relocation of
the Employee from the New York, NY area or the Los Angeles, CA area; (C)
Employer’s material breach of this Agreement; or (D) Employer’s refusal or
failure to establish and follow lawful policies and practices.




(iii)

If Employee terminates employment hereunder For Good Reason, Employer shall
continue to pay to Employee the Continued Benefits for the Continuation Period.
 Employee shall be entitled to continued participation in all medical and
disability plans, to the extent such plans are provided by Employer, at the same
benefit level at which he was participating on the date of termination of the
Employee’s employment until the expiration of the Continuation Period.




(d)

Disability and Death.  




Employee’s employment hereunder will be terminated immediately upon his
disability (as determined for purposes of Employer’s long-term disability plan)
or his death.  If Employee’s employment is terminated due to such disability or
death, Employer will be required to pay to Employee or Employee’s estate, as the
case may be, in addition to the amounts payable under Employer’s short-term and
long-term disability plans or life insurance plans (as applicable), only his
base salary and accrued vacation, earned through the date of termination, and to
the extent required under the terms of any benefit plan or this Agreement, the
vested portion of any benefit under such plan.  Employee or Employee’s estate,
as the case may be, will not by operation of this provision forfeit any rights
in which Employee is vested at the time of Employee’s disability or death.




16.

INJUNCTION




(i)

Should Employee at any time reveal, or threaten to reveal, any such secret
knowledge or information, or during any restricted period engage, or threaten to
engage, in any business in competition with that of Employer, or perform, or
threaten to perform, any services for anyone engaged in such competitive
business, or in any way violate, or threaten to violate, any of the provisions
of this Agreement, Employer shall be entitled to an injunction restraining
Employee from doing, or continuing to do, or performing any such acts; and
Employee hereby consents to the issuance of such an injunction.




(ii)

In the event that a proceeding is brought in equity to enforce the provisions of
this Paragraph, Employee shall not argue as a defense that there is an adequate
remedy at law, nor shall Employer be prevented from seeking any other remedies
which may be available.




(iii)

The existence of any claim or cause of action by Employer against Employee, or
by Employee against Employer, whether predicated upon this Agreement or
otherwise, shall not constitute a defense to the enforcement by Employer of the
foregoing restrictive covenants but shall be litigated separately.




17.

ARBITRATION




(i)

In the event that there shall be a dispute (a “Dispute”) among the parties
arising out of or relating to this Agreement, or the breach thereof, the parties
agree that such dispute shall be resolved by final and binding arbitration
before a single arbitrator in Los Angeles, CA, administered by the American
Arbitration Association (the “AAA”), in accordance with AAA’s Employment ADR
Rules.  The arbitrator’s decision shall be final and binding upon the parties,
and may be entered and enforced in any court of competent jurisdiction by either
of the parties.  The arbitrator shall have the power to grant temporary,
preliminary and permanent relief, including without limitation, injunctive
relief and specific performance.




(ii)

The Company will pay the direct costs and expenses of the arbitration, including
arbitration and arbitrator fees.  Except as otherwise provided by statute,
Executive and the Company are responsible for their respective attorneys’ fees
incurred in connection with enforcing this Agreement.  Executive and the Company
agree that, to the extent permitted by law, the arbitrator may, in his or her
discretion, award reasonable attorneys’ fees to the prevailing party.




18.

MISCELLANEOUS




If any provision of this Agreement shall be declared, by a court of competent
jurisdiction, to be invalid, illegal or incapable of being enforced in whole or
in part, the remaining conditions and provisions or portions thereof shall
nevertheless remain in full force and effect and enforceable to the extent they
are valid, legal and enforceable, and no provision shall be deemed dependent
upon any covenant or provision so expressed herein.




The parties hereto have made no agreements, representations or warranties
relating to the subject matter of this Agreement which are not set forth herein.
The provisions of this Agreement may not be amended, supplemented, waived, or
changed orally, but only in writing and signed by the party as to whom
enforcement of any such amendment, supplement, waiver, or modification is sought
and making specific reference to this Agreement.




The rights, benefits, duties and obligations under this Agreement shall inure
to, and be binding upon, the Employer, its successors and assigns, and upon the
Employee and his legal representatives, heirs and legatees. This Agreement
constitutes a personal service agreement, and the performance of the Employee’s
obligations hereunder may not be transferred or assigned by the Employee.




The failure of either party to insist upon the strict performance of any of the
terms, conditions and provisions of this Agreement shall not be construed as a
waiver or relinquishment of future compliance therewith, and said terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement, on the part of either party, shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.




This Agreement shall be construed and governed by the laws of the State of
California.




IN WITNESS WHEREOF, this employment agreement is dated as of the 5th day of July
2017.




On Behalf of Employer:




PARALLAX HEALTH SCIENCES, INC.




/s/ Calli R.. Bucci

By:

Calli R. Bucci

Its:

Chief Financial Officer
















/s/ Paul R. Arena

By:

Paul R. Arena, Employee






